 



Exhibit 10.1

 

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

 

This Exchange and Registration Rights Agreement (this “Agreement”) is made as of
March 18, 2019, by and among Sorrento Therapeutics, Inc., a Delaware corporation
(the “Company”), and the stockholders and stock option holders of Semnur
Pharmaceuticals, Inc., a Delaware corporation (“Semnur”), set forth on Schedule
A hereto (each an “Equityholder,” and collectively, the “Equityholders”) and
such other Persons, if any, from time to time, that become a party hereto as
holders of Registrable Securities (as defined below). Unless otherwise defined
herein, capitalized terms used in this Agreement have the meanings ascribed to
them in that certain Agreement and Plan of Merger dated as of March 18, 2019 by
and among Scilex Holding Company, a Delaware corporation (“Parent”), Sigma
Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Parent,
Semnur, the Equityholders’ Representative, and, for limited purposes, the
Company (the “Merger Agreement”).

 

RECITALS

 

Whereas, pursuant to the Merger Agreement, each Equityholder has received, among
other consideration, that number of Parent Shares as set forth opposite such
Equityholder’s name on Schedule A hereto, which shall be updated from time to
time thereafter to reflect the issuance or return of any Parent Shares pursuant
to the Merger Agreement or the Escrow Agreement; and

 

Whereas, in connection with the execution and delivery of the Merger Agreement
and the consummation of the transactions contemplated thereby, the Company has
agreed to grant the Holders certain rights to exchange Parent Shares for shares
of Company Common Stock and registration rights in respect of such shares of
Company Common Stock, all as set forth below.

 

Now, Therefore, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

Article I.
Definitions

 

1.1         Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a)          “Additional Shares” means any shares of Company Common Stock issued
to the Equityholders pursuant to a stock split, stock dividend or other
distribution with respect to, or in exchange or in replacement of, the Exchange
Shares.

 

(b)          “Affiliate” means, with respect to any specified Person, any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including, without limitation,
any general partner, limited partner, member, officer, director or manager of
such Person and any venture capital or private equity fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person. For purposes of
this definition, the terms “controls,” “controlled by,” or “under common control
with” means the possession, direct or indirect, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities, by contract or otherwise).

 



 

 

 

(c)          “Business Day” means a weekday on which banks are open for general
banking business in San Diego, California.

 

(d)          “Company Common Stock” means shares of the common stock of the
Company, par value $0.0001 per share.

 

(e)          “Entity” means any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.

 

(g)          “Exchange Request” means a written request of Holders holding at
least a majority of the Parent Shares as of the making of such request to effect
the exchange of the Parent Shares for the Exchange Shares as set forth in
Article II that (i) is executed by such Holders and (ii) includes (A) a
certification by such Holders that they, collectively, hold at least a majority
of such Parent Shares and (B) the designation of a Person to serve as the
representative of all Holders for purposes of reviewing and commenting on the
calculations contemplated by Section 2.3(a).

 

(h)          “Exchange Share Percentage” means with respect to each Holder as of
immediately prior to the Exchange Effective Time, a percentage equal to (i) the
number of Parent Shares held by such Holder divided by (ii) the number of Parent
Shares held by all Holders. For the avoidance of doubt, the aggregate Exchange
Share Percentage shall equal 100%.

 

(i)          “Exchange Share Price” means the greater of (subject to adjustment
for recapitalizations, stock splits, stock dividends, related party and similar
transactions) (i) the (thirty) 30-day trailing volume weighted average price of
a share of Company Common Stock as reported on Nasdaq as of the Exchange
Effective Time and (ii) $5.55.

 

(j)          “Governmental Body” means any domestic or foreign multinational,
federal, state, provincial, municipal or local government (or any political
subdivision thereof) or any domestic or foreign governmental, regulatory or
administrative authority or any department, commission, board, agency, court,
tribunal, judicial body or instrumentality thereof, or any other body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature
(including any arbitral body).

 



 2  

 

 

(k)          “Holder” (collectively, “Holders”) means any Equityholder and any
transferee permitted under Section 5.7, in each case, to the extent holding
Registrable Securities.

 

(l)          “Liquidity Event” shall mean: (i) a firmly underwritten initial
public offering that includes all Parent Shares, listed on Nasdaq, the New York
Stock Exchange, the Hong Kong Stock Exchange or other major stock exchange;
provided, that the pre-money valuation of Parent based on the price per Parent
Share to the public in such offering is not less than $250,000,000 and the
aggregate gross proceeds to be received by Parent pursuant to such offering are
not less than $40,000,000; or (ii) an acquisition of 100% of the outstanding
equity of Parent in exchange for (A) cash, (B) for fully tradable, registered
shares of an acquiring Entity with a public market capitalization of at least
$1,000,000,000; provided, that such shares are (I) listed on a major stock
exchange as of the time of the consummation of acquisition and (II) such
acquiring Entity is not the Company or any of its Affiliates or (C) a
combination of the preceding clauses (A) and (B).

 

(m)          “Parent Shares” means any and all shares of common stock of Parent,
par value of $0.00001 per share, issuable pursuant to the Merger Agreement to
holders of equity interests of Semnur as of immediately prior to the
consummation of the Merger, including, for the avoidance of doubt, any Initial
Escrow Shares, as adjusted to account for recapitalizations, stock splits, stock
dividends, related party and similar transactions following the issuance
thereof.

 

(n)          “Person” means any individual, Entity, trust, Governmental Body or
other organization.

 

(o)          “register,” “registered” and “registration” refer to a registration
effected by filing with the SEC a registration statement in compliance with the
Securities Act, and the declaration or ordering by the SEC of the effectiveness
of such registration statement.

 

(p)          “Registrable Securities” means: (i) the Exchange Shares, and (ii)
any Additional Shares; provided, however, that Exchange Shares or Additional
Shares shall cease to be treated as Registrable Securities on the earliest to
occur of, (a) the date such security has been disposed of pursuant to an
effective registration statement, (b) the date on which such security is sold to
the public pursuant to Rule 144, (c) the date on which such security ceases to
be outstanding, or (d) the date on which the Holder thereof, together with its
Affiliates, is able to dispose of all of its Registrable Securities without
restriction (including volume or manner-of-sale restrictions) or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144 (or any successor rule).

 



 3  

 

 

(q)          “Registration Expenses” means any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(i) all registration and filing fees; (ii) all fees and expenses associated with
a required listing of the Registrable Securities on any securities exchange;
(iii) fees and expenses with respect to filings required to be made with an
exchange or any securities industry self-regulatory body; (iv) fees and expenses
of compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel for the underwriters or holders of securities in
connection with blue sky qualifications of the securities and determination of
their eligibility for investment under the laws of such jurisdictions); (v)
printing, messenger, telephone and delivery expenses of the Company; (vi) fees
and disbursements of counsel for the Company and fees and expenses for
independent certified public accountants retained by the Company (including the
expenses of any comfort letters, or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters,
if such comfort letter or comfort letters is required by the managing
underwriter); (vii) securities acts liability insurance, if the Company so
desires; (viii) all internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties); (ix) the expense of any annual audit; and (x) the
fees and expenses of any Person, including special experts, retained by the
Company; provided, however that “Registration Expenses” shall not include
underwriting fees, discounts or commissions attributable to the sale of such
Registrable Securities or any legal fees and expenses of counsel to the Holders.

 

(r)          “Registration Statements” means any one or more registration
statements of the Company filed under the Securities Act that covers the resale
of any of the Registrable Securities pursuant to the provisions of this
Agreement, including (i) all amendments and supplements thereto, and (ii) all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference therein.

 

(s)          “Rule 144” means Rule 144 under the Securities Act, as such rule
may be amended from time to time, or any similar successor rule that may be
promulgated by the SEC.

 

(t)          “Rule 415” means Rule 415 under the Securities Act, as such rule
may be amended from time to time, or any similar successor rule that may be
promulgated by the SEC.

 

(u)           “SEC” means the Securities and Exchange Commission.

 

(v)         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

(w)          “Trading Market” means the principal national securities exchange,
market or trading or quotation facility on which the Company Common Stock is
then listed or quoted.

 

Article II.
Exchange Rights

 

2.1         Exchange Request. During the sixty-day period commencing the date
that is the eighteen (18) month anniversary of the Closing Date, but only in the
event that at such time neither (x) a Liquidity Event has been consummated nor
(y) has a definitive agreement (which may include an underwriting agreement) in
respect of a Liquidity Event been entered into and publicly announced by the
Company or Parent (provided, that with respect to the foregoing clause (y) in
the event that either (i) such Liquidity event has not been consummated prior to
the thirty (30) month anniversary of the Closing Date, (ii) such definitive
agreement is modified, amended or waived in a manner such that the transactions
contemplated thereby no longer constitute a Liquidity Event or (iii) such
definitive agreement is terminated or expires prior to the consummated of such
Liquidity Event, then upon the earliest to occur of the events described in the
foregoing clauses (i) through (iii), the Company shall notify each Holder of the
occurrence thereof and such sixty-day period shall begin following delivery of
such notice), Holders holding a majority of the Parent Shares may request, on a
one-time basis only, that all Parent Shares be exchanged for a number of shares
of Company Common Stock equal to quotient obtained by dividing (a) $55,000,000
by (b) the Exchange Share Price (the “Exchange Shares”) by delivery of an
Exchange Request to the Company.

 



 4  

 

 

2.2         Exchange Effective Time. The exchange of the Parent Shares for the
Exchange Shares (the “Exchange”) shall be consummated and made effective (the
“Exchange Effective Time”) as of, and contingent upon, receipt by the Company of
the following:

 

(a)            an Exchange Request delivered in accordance with Section 2.1; and

 

(b)            with respect to each Holder within ten (10) Business days of
receipt of such Exchange Request (the following, the “Holder Exchange
Deliverables”):

 

(i)          an executed stock power substantially in the form attached hereto
as Exhibit B;

 

(ii)         a completed accredited investor questionnaire substantially in the
form attached hereto as Exhibit C (as may be modified by the Company to reflect
changes in applicable Law);

 

(iii)        with respect to each Holder that is that is an officer, director or
promoter of the Company or a beneficial owner of 20% or more of outstanding
shares of Company Common Stock, a completed “bad actor” questionnaire relating
to Rule 506(d) of the Securities Act substantially in the form attached hereto
as Exhibit D (as may be modified by the Company to reflect changes in applicable
Law); and

 

(iv)        such other information requested by the Company that is reasonably
necessary to effect the issuance of the Exchange Shares to such Holder as
contemplated by Section 2.3.

 

Each Holder hereby agrees that in the event an Exchange Request is validly
delivered in accordance with the terms of this Agreement, such Holder shall
timely execute and deliver all Holder Exchange Deliverables applicable to it,
and such Holder Exchange Deliverables shall be true and correct in all respect
when so delivered. For the avoidance of doubt, to the extent any Holder does not
so timely deliver such Holder’s Holder Exchange Deliverables, the Company shall
nonetheless consummate the Exchange with respect to all Holders, but shall be
permitted to withhold and not issue Exchange Shares to such Holder(s) who have
not so timely deliver such Holder’s Holder Exchange Deliverables until such time
as such delivery is made.

 

2.3         Issuance of Exchange Shares.

 



 5  

 

 

(a)        As soon as reasonably practicable following the Exchange Effective
Time, the Company shall issue or caused to be issued (which may be in book entry
form) to each Holder a number of shares of Company Common Stock equal to the
product obtained by multiplying (i) the Exchange Shares by (ii) the Exchange
Share Percentage of such Holder, rounded down to the nearest whole number;
provided, however, (A) prior to such issuance the calculations thereof shall be
provided to the representative designated in the Exchange Request for review and
comment, which calculations (reflecting the reasonable comments of such
representative) shall be final and binding on all Holders.

 

(b)        Notwithstanding any provisions of this Agreement to the contrary, in
the event that the Company believes in its reasonable discretion that a Holder
is not an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act as of immediately prior to the consummation
of the Exchange, the Company may determine in its discretion, to be exercised in
good faith, to pay such Holder in lieu of issuing each such share of Company
Common Stock that such Holder would otherwise be entitled to receive pursuant to
Section 2.3(a) an amount of cash equal to the Exchange Share Price.

 

2.4          Representations and Warranties.

 

(a)            The Company hereby represents and warrants to the Holders as
follows:

 

(i)          The Company is a corporation duly organized, validly existing and
in good standing (or equivalent status in the relevant jurisdiction) under the
laws of the jurisdiction of its incorporation, has all requisite and necessary
power and authority to perform its obligations hereunder.

 

(ii)         The Company has all requisite corporate power and authority to
enter into this Agreement, perform its obligations under this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of the Company and no other corporate
action or proceeding on the part of Sorrento or its board of directors is
necessary to authorize the execution, delivery or performance of this Agreement
or any of the transactions contemplated by this Agreement. This Agreement has
been duly executed and delivered by the Company and constitutes legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally, and (ii) the availability
of injunctive relief and other equitable remedies.

 

(iii)        Neither the execution, delivery or performance by the Company of
this Agreement, nor the consummation of the transactions contemplated by this
Agreement, will (with or without notice or lapse of time, or both) contravene,
conflict with, or result in any violation or breach of, any of the
organizational documents of the Company.

 



 6  

 

 

(iv)        No Governmental Authorization, or registration, declaration, notice
or filing with, any Governmental Body is required by or with respect to the
Company in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, except in each
case for (a) any filings required by applicable securities Laws and (b) such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings which, if not obtained or made, would not reasonably be
expected to be, individually or in the aggregate, material to the Company.

 

(v)         As of their respective filing dates, each annual, quarterly and
other report, registration statement, and definitive proxy statement filed by
the Company with the SEC since August 1, 2013 through Exchange Effective Time
(the “Company SEC Reports”) complied and will comply in all material respects
with the requirements of the Securities Act and Exchange Act, as the case may
be, and the rules and regulations of the SEC promulgated thereunder applicable
to such Company SEC Reports, and none of the Company SEC Reports, as of their
respective filing dates, contained or will contain any untrue statement of a
material fact or omitted or will omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
corrected by a subsequently filed amendment to the Company SEC Reports.

 

(vi)        The Company Common Stock to be issued pursuant to the terms of this
Agreement have been duly authorized, and upon consummation of Exchange and the
issuance of such shares of Company Common Stock pursuant to and in accordance
with the terms hereof, will be validly issued, fully paid and non-assessable.

 

(b)            Each Holder hereby represents and warrants to the Company as
follows:

 

(i)          If such Holder is an entity, it has all requisite corporate power
and authority to, or, if such Holder is an individual, she or he has the legal
capacity to, enter into this Agreement and perform its obligations under this
Agreement. If such Holder is an entity, the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action on the
part of such Holder and no other corporate action or proceeding on the part of
such Holder or its board of directors (or similar governing body) is necessary
to authorize the execution, delivery or performance of this Agreement or any of
the transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by such Holder and constitutes legal, valid and binding
obligations of such Holder, enforceable against such Holder in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and (ii) the availability of injunctive
relief and other equitable remedies.

 

(ii)         If Holder is an entity, neither the execution, delivery or
performance by such Holder of this Agreement, nor the consummation of the
transactions contemplated by this Agreement, will (with or without notice or
lapse of time, or both) contravene, conflict with, or result in any violation or
breach of, any of the organizational documents of such Holder.

 



 7  

 

 

(iii)        No Governmental Authorization, or registration, declaration, notice
or filing with, any Governmental Body is required by or with respect to such
Holder in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, except in each
case for any filings required by applicable securities Laws.

 

Article III.
Registration Rights

 

3.1         Resale Registration Statement. No later than thirty (30) days
following the Exchange Effective Time, the Company shall (a) file with the SEC,
or (b) have filed with the SEC, a Registration Statement (together with any New
Registration Statement (defined below), the “Resale Registration Statement”)
pursuant to Rule 415 under the Securities Act pursuant to which all of the
Registrable Securities shall be included (on the initial filing or by supplement
or amendment thereto) to enable the public resale on a delayed or continuous
basis of the Registrable Securities by the Holders. The Company shall file the
Resale Registration Statement on such form as the Company may then utilize under
the rules of the SEC and use its commercially reasonable efforts to have the
Resale Registration Statement declared effective under the Securities Act as
soon as practicable. The Company agrees to use its commercially reasonable
efforts to maintain the effectiveness of the Resale Registration Statement,
including by filing any necessary post-effective amendments and prospectus
supplements, or, alternatively, by filing one or more new Registration
Statements (each, a “New Registration Statement”) relating to all of the
Registrable Securities as required by Rule 415 under the Securities Act,
continuously until the date (the “Resale Registration Expiration Date”) that is
the earlier of (A) three (3) years following the date of effectiveness of the of
the Resale Registration Statement, or (B) the date on which no Holder holds any
Registrable Securities covered by such Resale Registration Statement (treating
any Registrable Securities held in escrow pursuant to the Escrow Agreement as
held by the Holder for such purpose).

 

3.2         Provisions Relating to Registration.

 

(a)          Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause (i) the Resale Registration Statement (as of
the effective date of the Resale Registration Statement), any amendment thereof
(as of the effective date thereof) or supplement thereto (as of its date), (A)
to comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the SEC, and (B) not to contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, and (ii) any related prospectus, preliminary prospectus
and any amendment thereof or supplement thereto, as of its date, (A) to comply
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the SEC, and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing obligations of the Company shall not apply with
respect to any such untrue statement or omission of a material fact made in
reliance upon and in conformity with written information pertaining to a Holder
and furnished to the Company by or on behalf of such Holder specifically for
inclusion therein.

 



 8  

 

 

(b)          The Company shall notify the Holders as promptly as reasonably
practicable following the date: (i) when the Resale Registration Statement, any
amendment thereto or any prospectus or prospectus supplement included or to be
included therein has been filed with the SEC and when the Resale Registration
Statement or any post-effective amendment thereto has become effective; (ii) of
any request by the SEC for amendments or supplements to the Resale Registration
Statement or the prospectus included therein or for additional information;
(iii) of the issuance by the SEC or any other Governmental Body of any stop
order suspending the effectiveness of the Resale Registration Statement or the
initiation of any proceedings for that purpose and of any other action, event or
failure to act that would cause the Resale Registration Statement not to remain
effective; and (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction or the initiation of
any proceeding for such purpose.

 

(c)          The Company shall promptly furnish to each Holder, without charge,
to the extent that such documents are not available on the SEC’s EDGAR system,
(i) after the same is prepared and filed with the SEC, at least one (1) copy of
the Resale Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by a Holder, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of each
Resale Registration Statement, 10 copies of the prospectus included in the
Resale Registration Statement and all amendments and supplements thereto (or
such other number of copies as such Holder may reasonably request from time to
time), and (iii) copies of any preliminary or final prospectus with respect to
the Resale Registration Statement.

 

(d)          As promptly as practicable after becoming aware of such event, the
Company shall notify the Holders of the happening of any event (a “Suspension
Event”) (provided that in each such notice the Company shall not disclose the
content of such material, non-public information to any of the Holders unless
consented to by the applicable Holder) as a result of which the prospectus
included in the Resale Registration Statement as then in effect, includes an
untrue statement of a material fact or omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and use its best efforts promptly to prepare a supplement or amendment to the
Resale Registration Statement to correct such untrue statement or omission, and
deliver such number of copies of such supplement or amendment to the Holders as
the Holders may reasonably request; provided, however, that, for not more than
30 consecutive trading days (or a total of not more than 90 trading days in any
twelve (12) month period), the Company may delay the disclosure of material
non-public information concerning the Company (as well as prospectus or Resale
Registration Statement updating), the disclosure of which at the time is not, in
the good faith opinion of the board of directors of the Company, in the best
interests of the Company; provided, further, that, if the Resale Registration
Statement was not filed on Form S-3, such number of days shall not include the
fifteen (15) calendar days following the filing of any Current Report on Form
8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K, or other
comparable form, for purposes of filing a post-effective amendment to the Resale
Registration Statement.

 



 9  

 

 

(e)          Upon a Suspension Event, the Company shall give written notice (a
”Suspension Notice”) to the Holders to suspend sales of the Registrable
Securities, and such notice shall state that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing and the Company
is pursuing with reasonable diligence the completion of the matter giving rise
to the Suspension Event or otherwise taking all reasonable steps to terminate
suspension of the effectiveness or use of the Resale Registration Statement. In
no event shall the Company, without the prior written consent of the Holders,
disclose to the Holders any of the facts or circumstances giving rise to the
Suspension Event. The Holders shall not effect any sales of the Registrable
Securities pursuant to such Resale Registration Statement (or such filings), at
any time after it has received a Suspension Notice and prior to receipt of an
End of Suspension Notice. The Holders may resume effecting sales of the
Registrable Securities under the Resale Registration Statement (or such
filings), following further notice to such effect (an “End of Suspension
Notice”) from the Company. This End of Suspension Notice shall be given by the
Company to the Holders in the manner described above promptly following the
conclusion of any Suspension Event and its effect, which shall be no later than
the date that the Company is required to disclose material non-public
information pursuant to Section 3.2(d).

 

(f)          Notwithstanding any provision herein to the contrary, if the
Company gives a Suspension Notice pursuant to this Section 3.2 with respect to
the Resale Registration Statement, the Company shall extend the period during
which such Resale Registration Statement shall be maintained effective under
this Agreement by the number of days during the period from the date of the
giving of the Suspension Notice to and including the date when the Holders shall
have received the End of Suspension Notice and copies of the supplemented or
amended prospectus necessary to resume sales.

 

(g)          The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by the Holders of the Registrable Securities under such
other securities or “blue sky” laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including, without limitation, post-effective amendments) and supplements to
such registrations and qualifications as may be necessary to maintain the
effectiveness thereof through the Resale Registration Expiration Date, (iii)
take such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times through the Resale Registration Expiration
Date, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3.2(h), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify each Holder who holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 



 10  

 

 

(h)          The Company shall (i) use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
the Resale Registration Statement or the use of any prospectus contained
therein, or the suspension of the qualification, or the loss of an exemption
from qualification, of any of the Registrable Securities for sale in any
jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension as soon as reasonably practicable, and
(ii) as promptly as reasonably practicable, but in any event within one Business
Day, via facsimile or electronic mail, notify each Holder of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation of any proceeding for such purpose.

 

(i)          The Company shall use its commercially reasonable efforts either to
(i) cause all of the Registrable Securities to be listed on each securities
exchange on which securities of the same class or series issued by the Company
are then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) secure designation and
quotation of all of the Registrable Securities covered by the Resale
Registration Statement on the applicable Trading Market.

 

(j)          The Company shall bear all Registration Expenses incurred by the
Company in connection with the registration of the Registrable Securities
pursuant to this Agreement.

 

(k)          Notwithstanding anything to the contrary contained in this
Agreement, the Company shall not be required to include Registrable Securities
in the Resale Registration Statement unless the Holder owning such shares, after
having received adequate notice of the scheduled filing date of the Resale
Registration Statement, furnishes to the Company, no later than five Business
Days prior to the scheduled filing date of such Resale Registration Statement,
an executed stockholder questionnaire in the form attached hereto as Exhibit A
(as may be modified by the Company to reflect changes in applicable Law).

 

3.3         Indemnification.

 

(a)          In the event of the offer and sale of the Registrable Securities
held by the Holders under the Securities Act, the Company agrees to indemnify
and hold harmless each Holder and its directors, officers, employees, Affiliates
and agents and each Person who controls such Holder within the meaning of the
Securities Act or the Exchange Act and each of the directors, officers,
employees, Affiliates and agents of such controlling Persons (collectively, the
“Holder Indemnified Parties”) from and against any losses, claims, damages,
liabilities, damages, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several (collectively, “Claims”), or any actions in respect thereof to
which each Holder Indemnified Party may become subject under the Securities Act
or the Exchange Act, insofar as such losses, claims, damages, liabilities or
actions arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Resale Registration
Statement or in any amendment thereof, in each case at the time such became
effective under the Securities Act, or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or in any the
preliminary prospectus or other information that is deemed, under Rule 159
promulgated under the Securities Act to have been conveyed to purchasers of
securities at the time of sale of such securities (“Disclosure Package”),
prospectus or in any amendment thereof or supplement thereto, (ii) the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a Disclosure
Package or any prospectus, in the light of the circumstances under which they
were made) not misleading, or (iii) any violation (or alleged violation) by the
Company of the Securities Act, the securities or other “blue sky” laws of any
jurisdiction in which Registrable Securities are offered, or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any offering covered by such
registration, qualification or compliance. The Company shall reimburse, as
incurred, the Holder Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of or is based upon any
untrue statement or omission made in the Resale Registration Statement, the
Disclosure Package, any prospectus or in any amendment thereof or supplement
thereto in reliance upon and in conformity with written information pertaining
to a Holder and furnished to the Company by or on behalf of such Holder
Indemnified Party specifically for inclusion therein; provided further, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Disclosure Package, where (A) such statement or omission had been eliminated
or remedied in any subsequently filed amended prospectus or prospectus
supplement (the Disclosure Package, together with such updated documents, the
“Updated Disclosure Package”), the filing of which such Holder had been notified
on a timely basis in accordance with the terms of this Agreement, (B) such
Updated Disclosure Package was available at the time such Holder sold
Registrable Securities under the Resale Registration Statement, (C) such Updated
Disclosure Package was not furnished by such Holder to the Entity asserting the
loss, liability, claim, damage or liability, or an underwriter involved in the
distribution of such Registrable Securities, at or prior to the time such
furnishing is required by the Securities Act, and (D) the Updated Disclosure
Package would have cured the defect giving rise to such loss, liability, claim,
damage or action; and provided further, however, that this indemnity agreement
will be in addition to any liability that the Company may otherwise have to such
Holder Indemnified Party. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Holder Indemnified
Parties and shall survive the transfer of the Registrable Securities by any
Holder.

 



 11  

 

 

(b)          As a condition to including any Registrable Securities to be
offered by a Holder in any registration statement filed pursuant to this
Agreement, such Holder agrees to severally and not jointly indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Resale Registration Statement, as well as any officers, employees, Affiliates
and agents of the Company, and each Person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act (a “Company
Indemnified Party”) from and against any Claims in respect thereof, to which a
Company Indemnified Party may become subject under the Securities Act or the
Exchange Act, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Resale Registration Statement or
in any amendment thereof, in each case at the time such became effective under
the Securities Act, or in any Disclosure Package, prospectus or in any amendment
thereof or supplement thereto, or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Disclosure Package or any prospectus, in
the light of the circumstances under which they were made) not misleading, but
in each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to such Holder and furnished to the Company by or
on behalf of the such Holder specifically for inclusion therein; and, subject to
the limitation immediately preceding this clause, shall reimburse, as incurred,
the Company Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any loss, claim,
damage, liability or action in respect thereof. The indemnity agreement
contained in this Section 3.3 shall in no event exceed the net proceeds from the
offering received by such Holder. Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer, employees, Affiliates and agents and shall survive
the transfer by a Holder of such Registrable Securities.

 



 12  

 

 

(c)          Promptly after receipt by a Holder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 3.3, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under Sections 3.3(a) or
3.3(b) unless and to the extent the indemnifying party has been materially
prejudiced by such failure. In case any such action is brought against any
Indemnified Party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such Indemnified Party (who shall not, except with the consent of the
Indemnified Party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such Indemnified Party of its election so to assume
the defense thereof the indemnifying party will not be liable to such
Indemnified Party under this Section 3.3 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however, (i)
if such Indemnified Party shall have been advised by counsel that there are one
or more defenses available to it that are in conflict with those available to
the indemnifying party (in which case the indemnifying party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
or (ii) the indemnifying party shall have failed promptly to assume the defense
of such Claim and to employ counsel reasonably satisfactory to such Indemnified
Party (as the case may be) in any such Claim, the reasonable fees and expenses
of such Indemnified Party’s counsel shall be borne by the indemnifying party. In
no event shall the indemnifying party be liable for the fees and expenses of
more than one counsel (together with appropriate local counsel) at any time for
any Indemnified Party in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened action in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.
If the indemnification provided for in this Section 3.3 is determined by a court
of competent jurisdiction to be unavailable or insufficient to hold harmless an
Indemnified Party under Sections 3.3(a) or 3.3(b), then in lieu of indemnifying
an Indemnified Party hereunder, each indemnifying party shall contribute to the
amount paid or payable by such Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
Sections 3.3(a) or 3.3(b) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or a Holder or Holder Indemnified Party,
as the case may be, on the other, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this Section
3.3 shall be deemed to include any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any
action or claim that is the subject of this Section 3.3(c). The parties agree
that it would not be just and equitable if contributions were determined by pro
rata allocation (even if a Holder was treated as one Entity for such purpose) or
any other method of allocation that does not take account of the equitable
considerations referred to above. Notwithstanding any other provision of this
Section 233(c), no Holder shall be required to contribute any amount in excess
of the amount by which the net proceeds received by such Holder from the sale of
the Registrable Securities pursuant to the Resale Registration Statement exceeds
the amount of damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 



 13  

 

 

(d)          The agreements contained in this Section 3.3 shall survive the sale
of the Registrable Securities pursuant to the Resale Registration Statement and
shall remain in full force and effect, regardless of any termination or
cancellation of this Agreement or any investigation made by or on behalf of any
Indemnified Party.

 

3.4          No Inconsistent Agreements. The Company has not entered, as of the
date hereof, nor shall the Company, on or after the date hereof, enter into any
agreement with respect to its securities for the purpose of restricting the
registration rights of the Holders set forth in this Agreement.

 

Article IV.
Transfer Restrictions; Exchange Act Reports

 

4.1         Transfer Restrictions – Parent Shares.

 

(a)          Without the prior written consent of the Company, prior to the
earlier to occur of the consummation of a Liquidity Event and the consummation
of the Exchange, no Holder shall directly or indirectly, cause or permit any
Transfer of any of such Holder’s Parent Shares or create or permit to exist any
Lien (other than arising under this Agreement, the Merger Agreement or Escrow
Agreement or federal or state securities Laws) on any such Parent Shares. Any
attempt by such Holder to Transfer such Parent Shares or any interest therein in
violation of this Section 4.1 shall be null and avoid. For purposes of this
Agreement, such Holder shall be deemed to have a effected a “Transfer” of any
such Parent Share if such Holder directly or indirectly: (i) sells, assigns,
pledges, encumbers, grants an option with respect to, transfers or disposes of
any interest in any such Parent Share to any Person other than Parent; or (ii)
enters into an agreement or commitment providing for the sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of any such Parent Share or any interest therein to any Person other than
Parent.

 



 14  

 

 

(b)          Section 4.1(a) shall not prohibit a Transfer of any Parent Shares
(each of the following a “Permitted Transferee”), (i) if the Holder that owns
such Parent Shares is an individual, (A) upon the death of such Holder or (B) to
any member of such Holder’s immediate family, or to a trust or other
estate-planning vehicle for the benefit of such Holder or any member of such
Holder’s immediate family, (ii) if such Holder is a partnership or limited
liability company, to one or more partners or members of such Holder or to an
affiliated entity under common control with such Holder or another Permitted
Transferee; or (iii) to another holder of Parent Shares; provided, however, that
any Transfer referred to clause (i) or (ii) in this Section 4.1(b) shall be
permitted only if, as a precondition to such Transfer, the Permitted Transferee
agrees in a writing, reasonably satisfactory in form and substance to the
Company, to be bound by all of the terms of this Agreement, which agreement
shall be delivered to the Company prior to the effectiveness of such proposed
Transfer; provided, further, that any Transfer referred to clause (iii) in this
Section 4.1(b) shall be permitted only if, as a precondition to such Transfer,
(A) such Permitted Transferee did not receive its Parent Shares in violation of
this Agreement, (B) the Company has been provided all the information it
reasonably requests regarding such transfer, including an opinion of legal
counsel that such transfer is exempt from registration requirements under
applicable securities laws and (C) such transfer is made at the applicable
Holder’s expense.

 

4.2         Transfer Restrictions – Registrable Securities. Each Holder
acknowledges and agrees to the that the following legend shall be imprinted on
any certificate or book-entry security entitlement evidencing any of the
Registrable Securities:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 



 15  

 

 

This legend shall be removed by the Company from any certificate or book-entry
security entitlement evidencing the Registrable Securities upon delivery by the
holder thereof to the Company of a written request to that effect if at the time
of such written request (i) a registration statement under the Securities Act is
at that time in effect with respect to the legended security, or (ii) the
legended security can be transferred in a transaction in compliance with Rule
144 under the Securities Act, and, in the case of (ii), upon the request and in
the discretion of the Company’s transfer agent, the holder of such Registrable
Securities (A) executes and delivers a representation letter that includes
customary representations regarding the holding requirements and whether such
holder is an “affiliate” for purposes of Rule 144 under the Securities Act,
and/or (B) secures the delivery to the Company’s transfer agent of an opinion by
counsel, in form and substance reasonably satisfactory to the Company, that such
security can be freely transferred in a public sale without registration
pursuant to an available exemption from the registration requirements of the
Securities Act and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Company issued the
Registrable Securities.

 

4.3         Reports Under the Exchange Act. With a view to making available to
the Holders the benefits of Rule 144, the Company agrees to use its commercially
reasonable efforts to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
and agreed that nothing herein shall limit any obligations of the Company under
the Merger Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

 

(c)          furnish to each Holder, so long as such Holder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the SEC if such reports are not publicly available
via EDGAR, and (iii) such other information regarding the Company as may be
reasonably requested to permit the Holders to sell such securities pursuant to
Rule 144 without registration.

 

Article V.
Miscellaneous

 

5.1         Equityholders’ Representative. Each Holder hereby agrees to the
appointment of Fortis Advisors LLC as Equityholders’ Representative under the
Merger Agreement and the Escrow Agreement and appoints Fortis Advisors LLC as
Holder’s agent and attorney-in-fact to exercise all or any of the powers,
authority and discretion conferred on the Equityholders’ Representative under
the Merger Agreement (subject to the limitations set forth therein).

 





  16 

 



 

Further Assurances. Each party hereto shall execute and cause to be delivered to
each other party hereto such instruments and other documents, and shall take
such other actions, as such other party may reasonably request for the purpose
of carrying out or evidencing any of the transactions contemplated by this
Agreement.

 

5.2         Notices. All notices, requests, claims, demands, consents, waivers
and other communications required or permitted by this Agreement shall be in
writing and shall be deemed given to a party to this Agreement when (a) other
than with respect to the Equityholders’ Representative, delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid), or (b) if sent by e-mail, upon confirmation of delivery
when directed to the relevant e-mail mail address, if sent during normal
business hours of the recipient, or if not sent during normal business hours of
the recipient, then on the recipient’s next business day, in each case to the
following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the Person (by name or title) designated below (or to such other
address facsimile number, e-mail address or Person as a party hereto may
designate by notice to the other parties to this Agreement): (i) in the case of
the Company, to Sorrento Therapeutics, Inc., 4955 Directors Place, San Diego, CA
92121, Attention: Henry Ji, Ph.D., Email: hji@sorrentotherapeutics.com, and
Deborah Telman, Esq., Email: dtelman@sorrentotherapeutics.com, with a copy
(which shall not constitute notice) to Paul Hastings LLP, 1117 S. California
Avenue, Palo Alto, CA 94304, Attention: Jeffrey T. Hartlin, Esq., Email:
jeffhartlin@paulhastings.com; and (ii) in the case of a Holder or the
Equityholders’ Representative, to Fortis Advisors LLC, Attention: Notice
Department
Email: notices@fortisrep.com (or to such other address or e-mail address as such
party shall have specified in a written notice given to the other parties
hereto).

 

5.3         Execution of Agreement; Counterparts; Electronic Signatures.

 

(a)          This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties to this Agreement and
delivered to the other parties to this Agreement; it being understood that all
parties to this Agreement need not sign the same counterparts.

 

(b)          This Agreement and any amendments to this Agreement may be executed
in one or more counterparts, each of which shall be enforceable against the
parties to this Agreement that execute such counterparts, and all of which
together shall constitute one and the same instrument. Facsimile and “.pdf”
copies of signed signature pages shall be deemed binding originals and no party
to this Agreement shall raise the use of facsimile machine or electronic
transmission in “.pdf” as a defense to the formation of a contract.

 

5.4         Governing Law; Arbitration; Venue.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Delaware.

 



  17 

 

 

(b)          Any claim or dispute arising under or relating to this Agreement,
including disputes related to the validity, interpretation or enforcement of any
provision this Agreement, shall be finally settled under the JAMS Comprehensive
Arbitration Rules and Procedures (the “JAMS Rules”) by as single arbitrator
appointed in accordance with the JAMS Rules. The place of arbitration shall be
San Diego, California. The arbitration shall be conducted in the English
language.

 

(c)          The arbitrator shall render an award within six months from the
date of the appointment of the arbitrator, unless the parties to this Agreement
otherwise agree in writing or the arbitrator determines that an extension is
necessary. The arbitral award shall be in writing, state the reasons for the
award, and be final and binding upon, and non-appealable by, the parties to this
Agreement. The award may include an award of costs, including, without
limitation, reasonable attorneys’ fees and disbursements. In addition to
monetary damages, the arbitrator shall be empowered to award equitable relief,
including, but not limited to, an injunction and specific performance of any
obligation under this Agreement. Notwithstanding the foregoing, the parties to
this Agreement agree that any of them may seek equitable relief, including, but
not limited to, an injunction and specific performance of any obligation under
this Agreement from any court of competent jurisdiction, but that the final
resolution of any disputes will be settled solely by the arbitrator.

 

(d)          The arbitrator shall not be empowered to award damages in excess of
compensatory damages, and each party to this Agreement hereby irrevocably waives
any right to recover special, punitive, exemplary, consequential or similar
damages with respect to any dispute, except insofar as a claim for such award
arises out of indemnification against a party in an action brought against it by
an independent third party in which such an award for special, punitive,
exemplary, consequential or similar damages was awarded. The arbitrator shall be
authorized in its discretion to grant pre-award and post-award interest at
commercial rates. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets.

 

(e)          The arbitrator, in its discretion, may consolidate two or more
arbitrations or claims between any of the parties to this Agreement arising
under this Agreement or any other agreement among the parties to this Agreement
into one arbitration, or terminate any such consolidation and/or establish other
arbitration proceedings for different claims that may arise in any one
arbitration. Notwithstanding the foregoing, the arbitrator shall consolidate
arbitrations and/or claims, if it determines that it would be more efficient to
consolidate such arbitrations and/or claims than to continue them separately and
(i) there are matters of fact or law that are common to the arbitrations and/or
claims to be consolidated, (ii) there are related payment and performance
obligations considered in the arbitrations and/or claims to be consolidated, or
(iii) there is a danger of inconsistent awards.

 

(f)          The arbitrator shall render any monetary award and interest related
to such award in U.S. Dollars.

 



  18 

 

 

(g)          The parties to this Agreement agree that the arbitration shall be
kept confidential and that the existence of the proceeding and any element of it
(including but not limited to any pleadings, briefs or other documents submitted
or exchanged, any testimony or other oral submissions, and any awards) shall not
be disclosed beyond the arbitrator, the parties, their counsel and any person
necessary to the conduct of the proceeding, except as may be lawfully required
in judicial proceedings relating to the arbitration or otherwise, or as required
by the rules of any other quotation system or exchange on which the disclosing
party’s securities are listed or applicable Laws, provided that the
Equityholders’ Representative shall not be prohibited from making any
disclosures to the Equityholders.

 

(h)          The costs of arbitration shall be borne by the losing party unless
otherwise determined by the arbitration award.

 

(i)           Each party to this Agreement agrees not to assert (by way of
motion, as a defense or otherwise), in any such dispute that any claim arising
out of, relating to, or in connection with the interpretation or performance of
this Agreement is not subject to the jurisdiction of the arbitrators or that
this Agreement may not be enforced by the arbitrators.

 

5.5          Remedies. In the event of a breach by any party to this Agreement
of any of their obligations under this Agreement, the other parties to this
Agreement, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
seek specific performance of its rights under this Agreement. The parties to
this Agreement agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement.

 

5.6          WAIVER OF JURY TRIAL. EACH OF THE PARTIES OF THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDINGS OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

5.7          Assignment and Successors. Following the Exchange Effective Time,
all or any portion of the rights under this Agreement shall be automatically
assignable by each Holder to any transferee or assignee (as the case may be) of
all or any portion of such Holder’s Registrable Securities if: (i) such Holder
agrees in writing with such transferee or assignee (as the case may be) to
assign all or any portion of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (A) the name and address of such transferee or assignee (as the case
may be), and (B) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the Securities Act or applicable state securities laws
if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence, such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer or assignment (as the
case may be) shall have been conducted in accordance with all applicable federal
and state securities laws. For the avoidance of doubt, other than in connection
with the acquisition by a third party of all of the equity securities of the
Company, the obligations of the Company under this Agreement shall not be
assignable, and any assignment purported to be made shall be deemed null and
void and of no effect. This Agreement shall apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties to this Agreement.

 



  19 

 

 

5.8          Waiver; Amendment. Any agreement on the part of a party to this
Agreement to any extension or waiver of any provision of this Agreement shall be
valid only if set forth in an instrument in writing signed on behalf of such
party (or, in the case of any Holder, the Equityholders’ Representative). A
waiver by a party to this Agreement of the performance of any covenant,
agreement, obligation, condition, representation or warranty shall not be
construed as a waiver of any other covenant, agreement, obligation, condition,
representation or warranty. A waiver by any party to this Agreement of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time. This
Agreement may not be amended, modified or supplemented except by written
agreement executed by the Company and the Equityholders’ Representative.

 

5.9          Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties hereto shall use all reasonable efforts to replace any such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that shall achieve, to the greatest extent possible, the economic, business and
other purposes of such invalid or unenforceable provision.

 

5.10        Termination. This Agreement shall terminate on the earliest of (i)
the date when there are no longer any remaining Registrable Securities, (ii) the
termination of the Merger Agreement for any reason prior to the occurrence of
the Effective Time, or (iii) upon the dissolution of liquidation of the Company;
provided that Section 3.3 of this Agreement shall survive such termination.

 

5.11        Parties in Interest. None of the provisions of this Agreement are
intended to provide any rights or remedies to any Person other than the parties
to this Agreement and their respective successors and assigns (if any).

 

5.12        Entire Agreement. This Agreement and the other agreements referred
to in this Agreement constitute the entire agreement among the parties to this
Agreement and supersedes all other prior agreements and understandings, both
written and oral, among or between any of the parties with respect to the
subject matter of this Agreement and thereof.

 

5.13        Construction; Usage.

 

(a)          Interpretation. In this Agreement, unless a clear contrary
intention appears:

 



  20 

 

 

(i)          the Schedule attached to this Agreement is hereby incorporated into
this Agreement and are hereby made a part of this Agreement as if set out in
full in this Agreement;

 

(ii)         the singular number includes the plural number and vice versa;

 

(iii)        reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

 

(iv)        reference to any gender includes each other gender;

 

(v)         reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;

 

(vi)        reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Law means that provision of such Law from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;

 

(vii)       “hereunder,” “hereof,” “hereto” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision of this Agreement;

 

(viii)      “including” means including without limiting the generality of any
description preceding such term;

 

(ix)        references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto; and

 

(x)         reference to a “Section” or “Article” in this Agreement shall mean a
Section or Article, respectively, of this Agreement unless otherwise provided.

 

(b)               Legal Representation of the Parties. This Agreement was
negotiated by the parties to this Agreement with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party to
this Agreement shall not apply to any construction or interpretation of this
Agreement.

 

(c)              Dollar Amounts. All references to “$” contained in this
Agreement shall refer to Unite States Dollars unless otherwise stated.

 

[The remainder of this page intentionally left blank]

 

  21 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Exchange and
Registration Rights Agreement as of the date first written above.

 

  THE COMPANY:       Sorrento Therapeutics, Inc.,   a Delaware corporation      
  By: /s/ Henry Ji, Ph.D.     Name: President and Chief Executive Officer    
Title: Henry Ji, Ph.D.

 

[Signature Page to Exchange and Registration Rights Agreement]

 

 

 

 

Schedule A

 

Equityholders

 

Equityholder  Number of Parent Shares  Ambrose, Chris   20,005  Canaan IX L.P. 
 12,498,048  DeGuzman, Adrienne   8,002  Desai, Suketu   122,616  Frazier
Healthcare VII, L.P.   9,726,322  Frazier Healthcare VII-A, L.P.   2,771,724 
Lissin, Dmitri   171,273  Ma, Stephen   28,007  McCarrick, Christine   - 
Navani, Annu   2,921  Shah Investor LP   3,333,057  Shah, Jaisim   729,106  Vivo
Ventures Fund VII, L.P.   12,741,147  Vivo Ventures VII Affiliates Fund, L.P. 
 277,690  Whitcup, Scott   213,276 

 

Schedule A

 

 

Exhibit A

 

Form of Selling Stockholder Questionnaire

 

SORRENTO THERAPEUTICS, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of common stock of Sorrento Therapeutics, Inc.
(the “Company”) understands that the Company intends to file with the Securities
and Exchange Commission a registration statement on Form S-3 (the “Resale
Registration Statement”) for the registration and the resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of the Exchange and
Registration Rights Agreement, dated March 18, 2019, by and among the Company
and the several signatories thereto (the “Registration Rights Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions, as described
therein). Holders must complete and deliver this notice and questionnaire
(“Notice and Questionnaire”) in order to be named as selling stockholders in the
Prospectus. Certain legal consequences arise from being named as a selling
stockholder in the Resale Registration Statement and the Prospectus. Holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not named as a selling stockholder
in the Resale Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item 3(b) pursuant to
the Resale Registration Statement. The undersigned, by signing and returning
this Notice and Questionnaire, understands and agrees that it will be bound by
the terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is materially accurate and
complete:

 

 

 

 

QUESTIONNAIRE

 

Article I.Name:

 

1.1Full legal name of the Selling Stockholder:

  

 

1.2Full legal name of the registered holder (if not the same as Item 1(a) above)
through which the Registrable Securities listed in Item (3) below are held:



 



 

1.3Full legal name of any natural control person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the Registrable Securities listed in Item (3) below):



 



 

Article II.Notices to Selling Stockholder:

 

(a)Address:



 



 

(b)Telephone:

 



 

(c)Fax:

 



 

(d)Contact person:

 



 

(e)E-mail address of contact person:



 

 

Article III.Beneficial Ownership of Registrable Securities:

 

(a)Type and number of Registrable Securities beneficially owned:

 



 

 

 

     

 

(b)Number of shares of Company Common Stock to be registered for resale pursuant
to this Notice and Questionnaire:

 

     

 

Article IV.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ¨      No ¨

 

(b)If you answered “yes” to Item 4(a) above, did you receive your Registrable
Securities as compensation for investment banking services provided to the
Company?

 

Yes ¨     No ¨

 

Note:    If you answered “no”, the SEC’s staff has indicated that you should be
identified as an underwriter in the Resale Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ¨     No ¨

 

If you answered “yes”, provide a narrative explanation below: 

 

     

 

(d)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨     No ¨

 

 

 

 

Note: If you answered “no”, the SEC’s staff has indicated that you should be
identified as an underwriter in the Resale Registration Statement.

 

Article V.Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company, other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

     

 

Article VI.Relationships with the Company:

 

(a)Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?

 

Yes ¨ No ¨

 

(b)If your response to Item 6(a) above is “yes”, please state the nature and
duration of your relationship with the Company:

 

     

 

Article VII.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A hereto, and hereby confirms that, except as set forth below, the information
contained therein regarding the undersigned and its plan of distribution is
correct and complete.

 

State any exceptions here:

 

   

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder shall be delivered as set forth in the
Registration Rights Agreement. In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Notice and Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 above and the inclusion of
such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Resale Registration
Statement and Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Notice and Questionnaire are furnished for use in
connection with registration statements filed pursuant to the Registration
Rights Agreement and any amendments or supplements thereto filed with the SEC
pursuant to the Securities Act.

 

The undersigned confirms that, to the best of his/her knowledge and belief, the
foregoing answers to this Notice and Questionnaire are correct.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:  _____________       Selling Stockholder:           Name of Entity or
Individual         By:           Name:     Title:  

 

 

 

